DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, 13, 16 and 17 have been amended. 
Claims 12, 14 and 18 are cancelled.
Claims 1-11, 13 and 15-17 are pending in the application and are presented to be examined upon their merits

Interview Summary
A telephone interview took place on August 24, 2021 between the Examiner and the Attorney of Record
Regarding 35 U.S.C. 112 rejections-
In the telephone interview  112 rejections were discussed as well as suggested amendments to positively recite the claims.

Regarding 35 U.S.C. 103 rejections-
The applicant said he would provide language to "...control automatic modification of at least one weight factor included in the compliance model..." to provided patentable weight to the claim which would be necessary to overcome NEUWEG et al (US 2015/0112744). It was suggested that any new language would require further consideration and search from the prior art as well as consideration of whether it would be obvious for one of ordinary skill in the art to combine the feature with NEUWEG.




Regarding Priority Claim(s)
A discussion of adding the claim language of "closing the account" as per paragraphs [0071-0073] was also discussed.

Regarding Intended Use
	Examiner acknowledges amendments to overcome intended use language in claims 1, 13, 16  and 17 in the claims. Thus the objection for claims 1 and 17 are withdrawn. However, upon further consideration, there remains intended use language outstanding in claims 7, 13 and 16 which has been indicated below.

Not Positively Recited
	Claim 3 being amended to overcome not positively recited language, the objection is withdrawn

Non-Functional Descriptive Material
	Amendment to claims 2-8 to overcome non-functional descriptive material is acknowledged. Thus the rejections are withdrawn.

 Rejections under 35 U.S.C. 112(a)
	The Applicant has indicated that the claim language of claim 1 which recites, “receives user input identifying a corrective action for at least one account” is found in [0072]-[0074] of the filed application. The specification recites, 


“[0072] The compliance model core 12 further includes a corrective action system 58. The corrective action system 58 takes further corrective action with respect to the subset of the accounts that fail compliance 56. The corrective action system 58 includes components that are automatically executed and investigator-interactive user interfaces that allow for investigators to further analyze the accounts. The corrective action system 58 is then used to take corrective action 60, where necessary, with respect to the user accounts 28 that are in the subset of user accounts that fail compliance 56. The corrective action 60 may for example be to close a user account 28 and to potentially file a report. 
[0073] Figure 4A shows an interface that is displayed to an investigator. The interface includes entries for a plurality of users. The compliance score for each user is indicated in the right hand column. The investigator has moused over the name of the second user, which allows the investigator view further information of the user account. 
after the investigator has selected the link "More Actions" of one of the accounts. A drop-down list is displayed where the investigator selects an action item that is then stored in association with the account. The action items that are stored are then used by the same investigator, another attendee or by computer- programmed code to execute further actions. Such further actions are displayed in the text of the drop-down list and may also include closing of the account. The action items that are stored are also used by the feedback system 16 to further improve the compliance model core 12 (see Figure 1). The action items may for example serve to validate/enhance the data that was used to flag the account. One of the action items indicates that the account was incorrectly flagged ("Mark as NOT useful"), which indicates that the account is compliant and provides feedback to the system to indicate to the system that the system make modifications in the way that the accounts are scored so that the account is not flagged with a high compliance score in the future, and other accounts are also not flagged with high compliance scores for similar factors or combinations of factors as the account that has been marked as being compliant.”

	From the aforementioned passage in the specification, it seems that the identifying of user-input is being performed by the investigator after further analysis of the investigator.  The broadest reasonable interpretation is that the investigator is the user that identifies (at least partly) the correction action for at least one account. Thus there is support for the aforementioned limitation from the specification. The 35 U.S.C. 112(a) rejection for this limitation withdrawn. However, based upon the broadest reasonable interpretation of the limitation, there remains a problem with the claim language based upon 35 U.S.C. 101, section 33(a) of the American Invents Acts wherein “Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism” the investigator being a human being, claimed as part of the compliance determination and enforcement computer platform [see Figure 13] performing the function of identifying a corrective action for at least one account. Thus the a 35 U.S.C. 101 rejection remains below.
	Respect to claim 16, being a method, the 35 U.S.C. 112(a) rejection is withdrawn and does not seem to have the same issues under 35 U.S.C. 101.

Lack of Algorithm
	Based upon the amended claim language, the rejection under lack of algorithm are withdrawn.





Rejections under 35 U.S.C. 112(b)

Lack Antecedent basis
	Amendments to correct lack of antecedent basis issues are acknowledged. Thus these rejections are withdrawn.

Hybrid claims
	Amendments to overcome hybrid claim language is overcome by amendment. Thus the rejection is withdrawn.

Unclear Scope
	Scope is believed to be clear based upon amended claim language. Thus the rejection is withdrawn.

Rejections under 35 U.S.C. 103
Claim 1 recites, in part, "wherein the model modifier unit accesses, by communicating with the corrective action system and without human input, user input received via the user interface provided by the corrective action system and automatically modifies at least one weight factor included in the compliance score model." 
The prior Office Action dated  06/18/2021 indicated that In regards to the limitation “...control automatic modification of at least one weight factor included in the compliance score model...” the steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I. 
The Applicant has amended the claim language and indicated that support for the features may be found in element (154) of FIG. 10 which recites, “execute the model modifier to modify the compliance score model based on the corrective action.” as well as in paragraph [0098] of the specification. Thus the 35 U.S.C. 103(a) rejection in view of Nueweg is withdrawn with the aforementioned featured bearing patentable weight and provided support from the specification.


However, the remaining issues are being provided below.



Examiner’s Comments

Intended Use
MPEP 2103 I C

Claim 7 recites, “…a number of devices used to access the respective account.”
Claims 13 recites, “…using a training set flagging module…to indicate non-compliant accounts to determine at least one fail parameter of the non-compliant accounts in the training set;”
Claim 16 recites, “…flagging the user accounts that fail compliance to indicated non-compliant accounts;


“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
As discussed above, the Applicant has indicated that the claim language of claim 1 which recites, “receives user input identifying a corrective action for at least one account” is found in [0072]-[0074] of the filed application. The specification recites, 
“[0072] The compliance model core 12 further includes a corrective action system 58. The corrective action system 58 takes further corrective action with respect to the subset of the accounts that fail compliance 56. The corrective action system 58 includes components that are automatically executed and investigator-interactive user interfaces that allow for investigators to further analyze the accounts. The corrective action system 58 is then used to take corrective action 60, where necessary, with respect to the user accounts 28 that are in the subset of user accounts that fail compliance 56. The corrective action 60 may for example be to close a user account 28 and to potentially file a report. 
[0073] Figure 4A shows an interface that is displayed to an investigator. The interface includes entries for a plurality of users. The compliance score for each user is indicated in the right hand column. The investigator has moused over the name of the second user, which allows the investigator view further information of the user account. 
[0074] Figure 4B shows the interface after the investigator has selected the link "More Actions" of one of the accounts. A drop-down list is displayed where the investigator selects an action item that is then stored in association with the account. The action items that are stored are then used by the same investigator, another attendee or by computer- programmed code to execute further actions. Such further actions are displayed in the text of the drop-down list and may also include closing of the account. The action items that are stored are also used by the feedback system 16 to further improve the compliance model core 12 (see Figure 1). The action items may for example serve to validate/enhance the data that was used to flag the account. One of the action items indicates that the account was incorrectly flagged ("Mark as NOT useful"), which indicates that the account is compliant and provides feedback to the system to indicate to the system that the system make modifications in the way that the accounts are scored so that 


From the aforementioned passage in the specification, the identifying step  is being performed by the investigator as part of the analysis.  The broadest reasonable interpretation is that the investigator is a person that identifies the correction action for a user account. Thus there remains a problem with the claim language- that being a human being as part of (or acting as part of) the computer platform, wherein the investigator- being a human being, is claimed as part of the compliance determination and enforcement computer platform [see Figure 13] which performs the function of identifying a corrective action for at least one account. 


Allowable Subject Matter
Claims 16 and 17 are allowed.













Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692